NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                JOHNNY HAROLD DAVIS, SR., Petitioner.

                         No. 1 CA-CR 14-0594 PRPC
                               FILED 9-1-2016


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201000855
                The Honorable Jennifer B. Campbell, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney's Office, Prescott
By Dennis M. McCrane
Counsel for Respondent

Johnny Harold Davis, Sr., Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Jon W. Thompson and Chief
Judge Michael J. Brown delivered the decision of the court.
                              STATE v. DAVIS
                             Decision of the Court

PER CURIAM:

¶1            Johnny Harold Davis, Sr. petitions for review of the summary
dismissal of his petition for post-conviction relief, filed pursuant to Rule 32,
Arizona Rules of Criminal Procedure. We have considered the petition for
review and, for the reasons stated, grant review but deny relief.

¶2           Davis pled guilty to two counts of attempted transportation
of dangerous drugs for sale (methamphetamine). On June 6, 2012, the
superior court sentenced Davis to concurrent 15-year prison terms.

¶3             Davis filed a timely notice of post-conviction relief and the
superior court appointed counsel to represent him in the proceeding. After
counsel filed a notice of completion of review stating that she was unable
to discern any colorable claim to raise, Davis filed a pro se petition for post-
conviction relief raising claims concerning alleged disclosure violations by
the State, ineffective assistance of counsel, actual innocence and violation of
the plea agreement by the court in sentencing. The superior court
summarily dismissed the petition on the ground that Davis failed to state a
colorable claim for relief, and this petition for review followed.

¶4             On review, Davis argues that the superior court erred in
summarily dismissing his petition for post-conviction relief without an
evidentiary hearing on his claims of disclosure violations and ineffective
assistance of counsel. Summary dismissal of a petition for post-conviction
relief is appropriate "[i]f the court . . . determines that no . . . claim presents
a material issue of fact or law which would entitle the defendant to relief
under this rule and that no purpose would be served by any further
proceedings." Ariz. R. Crim. P. 32.6(c). We review the summary dismissal
of a post-conviction relief proceeding for abuse of discretion. State v.
Bennett, 213 Ariz. 562, 566, ¶ 17 (2006).

¶5             The superior court clearly identified, thoroughly addressed
and correctly resolved the merits of Davis's allegations of disclosure
violations by the State and ineffective assistance of counsel. See United
States v. Ruiz, 536 U.S. 622, 630-33 (2002) (due process does not require
prosecution to disclose impeachment evidence before plea agreement);
Tollett v. Henderson, 411 U.S. 258, 267 (1973) (guilty plea waives all claims
other than those involving the voluntary and intelligent character of the
guilty plea); State v. Quick, 177 Ariz. 314, 316 (App. 1993) (by entering guilty
plea, defendant waives all non-jurisdictional defects and defenses,
including constitutional claims, other than "matters directly relating to the
entry of a guilty plea"). Moreover, the court ruled in a manner sufficient to


                                        2
                           STATE v. DAVIS
                          Decision of the Court

permit this or any other court to conduct meaningful review. See State v.
Whipple, 177 Ariz. 272, 274 (App. 1993). No useful purpose would be served
by repeating the court's analysis, see id., and instead we adopt it.

¶6           Accordingly, although we grant review, we deny relief.




                       Amy M. Wood • Clerk of the court
                       FILED: AA




                                        3